Citation Nr: 0706596	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia which 
denied the veteran's claim of service connection for PTSD and 
found no new and material evidence to reopen the claim of 
service connection for hearing loss.  Regardless of the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

To support his claims, the veteran testified at a Travel 
Board hearing in September 2006 before the undersigned 
Veterans Law Judge of the Board.

The issue of whether new and material evidence has been 
received to reopen the claim of hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  To the extent possible, the veteran has been notified of 
the evidence needed to substantiate his claim and apprised of 
whose specific responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all evidence necessary 
for a fair disposition of his claim has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The most probative medical evidence of record does not 
show the veteran has PTSD attributable to stressors he 
experienced during his service in Vietnam; and the 
psychiatric diagnosis that has been made, partner/ relational 
problem, has not been etiologically linked to his military 
service either.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
inclusive of PTSD, which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  Specifically, in 
regards to his PTSD claim, the veteran was provided a 
stressor verification letter.  He completed this form and 
submitted it later that month.  In addition, the veteran was 
provided with a March 2006 letter that notified him of the 
requirements discussed in Dingess, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
private medical records, and VA treatment records and a 
hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or the applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) [as amended by 64 Fed. 
Reg. 32,807-32808 (1999)] (effective March 7, 1997) 
[implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)].  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See 38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In the present case, there are no service records confirming 
the veteran engaged in combat or was exposed to a stressor in 
the military, including while stationed in Vietnam, and there 
is no diagnosis for PTSD, much less as a result of his 
military service.

In this, and in other cases, only independent medical 
evidence may be considered to support the Board's findings.  
The Board is not free to substitute its own judgment for that 
of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  By the same token, nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

As noted, the veteran does not currently have a diagnosis of 
PTSD and records do not indicate he has ever been diagnosed 
with PTSD.  For that reason alone, he can not meet an 
essential element in a claim for service connection and his 
claim must fail.  See Hickson, supra.  Nonetheless, to 
provide the veteran with a full discussion of the merits of 
his claim, the Board will address the other elements of 
service connection herein.

Service medical records are negative for any psychiatric 
condition.  Service personnel records indicate the veteran 
had Vietnam service from October 1966 to November 1967.  In 
recognition of this service he received the Republic of 
Vietnam Campaign Medal, the National Defense Service Medal, 
and The Vietnam Service Medal w/ Bronze Star.  These medals, 
however, do not connote participation in combat.  He was 
assigned to a field artillery battalion and his military 
occupational specialty (MOS) was that of cannoneer.  The 
veteran has testified in his September 2006 hearing that he 
loaded charges into 105 millimeter howitzers, and that 
occasionally special rounds were used to target enemy 
personnel at short range, although he did not see the enemy.  
While being a cannoneer in Vietnam during a war would tend to 
indicate there is a possibility the veteran participated in 
outgoing gunfire, it does not establish that he was engaged 
in an actual fight with the enemy.  VAOPGCPREC 12-99, supra.  
There are no other service records or related evidence that 
supports the veteran's contention that he was in combat.  
Because the probative evidence does not establish that the 
veteran served in combat, corroborating evidence of the 
claimed in-service stressors having actually occurred is 
required.  Doran, 6 Vet. App. at 288-89.

In that regard, the veteran has cited numerous incidents of 
purported stressors.  Through various correspondences and 
hearing testimony the veteran has reported having been 
subject to incoming mortar rounds, witnessing a fellow 
soldier struck by a mortar round while laying on top of a 
bunker at night, being made aware that a sergeant was killed 
while riding a jeep through a small hamlet, seeing dead 
bodies, observing people being beaten, observing a soldier 
named I. C. have his lips blown off by a landmine, being 
exposed to incoming mortar fire, being discriminated against, 
and being exposed to monsoon rains and muddy conditions.  
These events are either not "stressors" as defined under DSM-
IV criteria or so vague with respect to date and location 
that they cannot possibly be verified.  While the veteran has 
provided locations such as Quin Yong, Bong Song, LZ Pony, Phu 
Cat, Tay Nien Province, and Bear Cat Mountains, he has not 
identified the incidents described and locations noted with 
any specificity that could facilitate verification.

The RO has obtained the veteran's service personnel records, 
and, based on the whole record, determined that the veteran's 
accounting of the stressors as summarized above does not 
provide sufficiently detailed or enough information to enable 
corroboration.  The Board agrees.  The Board has carefully 
reviewed the entire record, and the veteran is vague as to 
the geographical locations within Vietnam.  He does not 
provide a date for the incidents, and he cannot name any 
eyewitnesses or individuals with knowledge of the described 
incident.  Generalized or unspecific descriptions of stress 
do not lend themselves to meaningful verification efforts.  
Accordingly, the evidence of record does not support the 
veteran's claim.

Following service, the first record of treatment for a 
psychiatric condition is found in a VA outpatient record from 
October 2002, where the veteran was found to have partner/ 
relational problems.  This condition was not associated with 
service.  Moreover, no discussion of PTSD or possible 
stressors was made at that time.

At his September 2006 hearing, the veteran testified that he 
is treated for anxiety, which he relates to high blood 
pressure and acid reflux.  However, there is no evidence of 
treatment for anxiety in the any VA outpatient record.  The 
veteran also testified that he experiences nightmares and had 
a history of alcohol abuse before he attained sobriety in 
1974.  He is certainly competent to testify regarding these 
events.  See Savage, supra.  However, this testimony is not 
competent medical evidence that the veteran has PTSD or any 
other psychiatric condition, which is related to military 
service.

For these reasons and bases, the preponderance of the 
evidence indicates the veteran does not have a verified 
stressor to support any diagnosis of PTSD.  His only VA 
evaluation for psychiatric conditions indicates he does not 
have PTSD and does not have a psychiatric disorder of any 
sort (including a partner relational problem) related to his 
military service.  The claim must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.


REMAND

The veteran seeks to reopen his claim of service connection 
for bilateral hearing loss.  A preliminary review of the 
record discloses the matter is not ready for appellate 
review.

The veteran's claim was filed in July 2001, shortly before 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002).  Prior to the enactment of the 
VCAA, there was no duty to assist a claimant with a claim to 
reopen unless either the claim had first been reopened, and a 
well-grounded claim had been presented, or the assistance 
involved obtaining records that were in VA's "constructive 
possession."  See Dunn v. West, 11 Vet. App. 462 (1998).

At his September 2006 hearing the veteran testified that 
Oklahoma City VAMC treatment records should exist from the 
time of his discharge and potentially for 13 years that 
followed - or from 1968 to 1981.  This treatment was not 
mentioned prior to the veteran's March 1978 adverse rating 
decision on the matter of hearing loss.  However, during the 
pendency of the instant appeal, numerous development 
memoranda within the claims file indicate that the RO charged 
with developing the hearing loss claim sought records from 
the VA medical center (VAMC) in Oklahoma City, Oklahoma.  The 
existence or availability of those records cannot be 
discerned from the claims file, which shows no response to 
repeated requests.  If produced, evidence of treatment for 
hearing loss from the time of service could potentially 
demonstrate continuity of symptomatology.  See Stanton v. 
Brown, 5 Vet. App. 563 (1993).  In addition, the veteran has 
also stated that he underwent VA audiology testing at the 
Atlanta VAMC approximately ten years before his hearing.  
Outpatient records in the claims file go as far back as 
November 1997, but the treatment indicated by the veteran 
would have occurred approximately in 1996.

So in this case, where the veteran has clearly indicated the 
location of VA treatment for hearing loss and given 
approximate dates of that treatment, any related medical 
records should be obtained.  Dunn, supra; see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA medical 
centers in Oklahoma City, Oklahoma and 
Atlanta, Georgia and request any records 
relating to treatment of the veteran for 
hearing loss.

Specifically, records of treatment should 
be sought from the Oklahoma City VAMC from 
1968 through 1981 and the Atlanta VAMC 
should be asked to provide any records of 
treatment from 1996 and 1997.  Any 
response from these facilities, and any 
records obtained, should be documented and 
associated with the claims file.

2.  The RO should then ascertain whether 
to reopen the claim for service connection 
for hearing loss.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


